DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 9/29/2021 has been entered. The claims 1, 2, 5 and 9 have been amended. The claims 1-15 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 9/29/2021 with respect to the amended claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. US-PGPUB No. 2017/0094160 (hereinafter Bostick) in view of Nakamura et al. US-PGPUB No. 2013/0229535 (hereinafter Nakamura); Yim US-PGPUB No. 2013/0329060 (hereinafter Yim); 
Kim US-PGPUB No. 2014/0362111 (hereinafter Kim) and Sako et al. US-PGPUB No. 2013/0222612 (hereinafter Sako). 
Re Claim 1: 
Bostick teaches an electronic device comprising (e.g., the user device 110 of FIG. 1): 
a camera (e.g., Bostick teaches at Paragraph 0039 that viewing area 310 depicts a display of a computing device or digital camera….a smartphone provides a preview of an image captured by a camera device of the smartphone); 
a memory storing a plurality of captured images (e.g., Bostick teaches at Paragraph 0034 that image demand program 122 compares the travel planes of the user to previous captured images or interests of the user to determine suggestions and teaches at Paragraph 0033 that profile data 128 includes previous subjects captured by the user, preferred subjects of the user, a rating of the user and at Paragraph 0050 that profile data 128 can be stored on such portable computer-readable storage media and can be downloaded onto persistent storage 508);  
a processor operatively connected to the camera, the display, and the memory, wherein the processor is configured to (Bostick teaches at FIG. 5 and Paragraph 0031 that the user device 110 is a computing device with an attached camera with a display and at FIG. 5 that the processor 504 is connected to the display 520, memory 506. 
Bostick teaches at Paragraph 0015 that those computer readable program instructions may be provided to a processor….such that the instructions, which execute via the processor….create means for implementing the functions/acts specified in the flowchart. These computer readable program instructions may also be stored in a computer readable storage medium):. 
Bostick at least suggests the claim limitation:  
obtain a live view image using the camera (e.g., Bostick teaches at Paragraph 0039 that viewing area 310 depicts a display of a computing device or digital camera….a smartphone provides a preview of an image captured by a camera device of the smartphone);  
determine a first category to which at least one object included in the live view image belongs (Bostick teaches at Paragraph 0040 that subjects 312a-b are currently in viewing area 310…image demand program 122 determines the popularity of subjects 312a-b based on subject data 126. Image demand program 122 sends a command to user program 112 to display overlays 320a-b for each of the respective subjects 312a-b. The command may also include a name for the subject, a popularity rating for the subject, and popularity composition factors associated with the subject. Bostick teaches at Paragraph 0040 that image demand program 122 determines the popularity of subjects 312a-b based on subject data 126…the command may also include a name for the subject. 
Bostick teaches at Paragraph 0043 that image demand program 122 determines which subjects in subject data 126 correspond to the previous subjects captured by a user and at Paragraph 0026 that each subject in subject data 126 includes a class the subject is categorized under); 
Select, among the plurality of captured images, at least one captured image corresponding to the first category (
Bostick teaches at Paragraph 0043 that image demand program 122 determines which subjects in subject data 126 correspond to the previous subjects captured by a user and at Paragraph 0026 that each subject in subject data 126 includes a class the subject is categorized under. It is noted that the previous subjects captured by a user correspond to a class the determined subject is categorized under and thus the previous subjects captured by a user are selected based on the class the determined subject is categorized under.
Bostick teaches at Paragraph 0029 that images captured of popular subjects with associated popular composition factors may be more desirable among users. 
Bostick teaches at Paragraph 0033 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user and at Paragraph 0043-0044 that a profile in profile data 128 includes previously captured subjects by a user and interests or preferred subjects of the user associated with the profile…the image demand program 122 determines which subjects in subject data 126 are both a) near a location indicated in a travel plane of the user and b) are preferred subjects of the user. 
Bostick teaches at Paragraph 0034 that image demand program 122 compares the travel planes of the user to previous captured images or interests of the user to determine suggestions. Bostick teaches at Paragraph 0029 images captured of popular subjects with associated popular composition factors may be more desirable among users and at Paragraph 0027 images with subjects of Mount Rushmore including the images of Mount Rushmore during the day (daytime image) and images of Mount Rushmore in the early evening belonging to the first category of “mountain”); 
determine preference information indicating a preference of a user for the selected at least one captured image based on at least one object included in the selected at least one captured image (Bostick teaches at Paragraph 0033 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user and at Paragraph 0043-0044 that a profile in profile data 128 includes previously captured subjects by a user and interests or preferred subjects of the user associated with the profile…the image demand program 122 determines which subjects in subject data 126 are both a) near a location indicated in a travel plane of the user and b) are preferred subjects of the user. Bostick teaches at Paragraph 0033 and Paragraph 0042 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user (5 star rating or 4 star rating of the previously captured subjects correspond to the user’s high preference)); 
determine at least one image of which the preference is relatively high among the selected captured image (Bostick teaches at Paragraph 0034 that image demand program 122 compares the travel planes of the user to previous captured images or interests of the user to determine suggestions and at Paragraph 0027 that two search queries indicate preferences for images of Mount Rushmore in the early evening. Bostick teaches at Paragraph 0033 and Paragraph 0042 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user (5 star rating or 4 star rating of the previously captured subjects correspond to the user’s high preference). 
Bostick teaches at Paragraph 0043-0044 that image demand program 122 determines a popularity or demand for the subjects in the list…determines a popularity of the subjects that correspond with information in a profile of a user…image demand program 122 determines desired composition factors…The notification includes the popularity of the subjects and desired compositions associated with the subjects. User program 112 may rank or sort the list by popularity, subjects, subject types, composition factors or information indicated by the profile of the user); 
Bostick teaches at Paragraph 0043-0044 that image demand program 122 determines a popularity or demand for the subjects in the list…determines a popularity of the subjects that correspond with information in a profile of a user…image demand program 122 determines desired composition factors. 
Bostick teaches at Paragraph 0040 that subjects 312a-b are currently in viewing area 310…image demand program 122 determines the popularity of subjects 312a-b based on subject data 126. Image demand program 122 sends a command to user program 112 to display overlays 320a-b for each of the respective subjects 312a-b. The command may also include a name for the subject, a popularity rating for the subject, and popularity composition factors associated with the subject. 
Bostick teaches at FIG. 4 and Paragraph 0043 that image demand program 122 determines which subjects in subject data 126 correspond to the previous subjects captured by or subjects of interest for a user….generates a list of subjects from subject data 126 that correspond with multiple pieces of information in a profile of a user. 
Based on the overall disclosure of Bostick, an image of the previously captured subject includes class category and the categories of the composition factors. 
Bostick teaches at Paragraph 0028 images of subjects with “mountain” category, “beach” category, “tree” category, “automobile category”, “a lighthouse” category, “Resort” category” and further images of subject “Lighthouse” of the images of the “Lighthouse” in FIG. 4 include the daytime images captured at daytime and evening images captured at evening and each image of the subject “Lighthouse” is characterized by the composition factors including “Panoramic”, “Ship” and “Foggy” belonging to the class of “Lighthouse”. 
Bostick teaches at Paragraph 0043 that image demand program 122 determines which subjects in subject data 126 correspond to the previous subjects captured by a user and at Paragraph 0026 that each subject in subject data 126 includes a class the subject is categorized under and at Paragraph 0028 that subject data 126 includes a location or type of locale for each subject and at Paragraph 0029 by providing popular composition factors associated with the subject, image demand program 122 provides the conditions and other factors that would influence the overall popularity of the image…images captured of popular subjects with associated popular composition factors may be more desirable among users. 
It is noted that Bostick’s previously captured images includes the images of subjects with “mountain” and the associated composition factors. For example, images of the previous subjects captured including an image with a “car”, an image with a “truck” and an image with “van” belonging to the automobile category/class. 
 Bostick teaches at Paragraph 0029 images captured of popular subjects with associated popular composition factors may be more desirable among users and at Paragraph 0027 images with subjects of Mount Rushmore including the images of Mount Rushmore during the day (daytime image) and images of Mount Rushmore in the early evening belonging to the first category of “mountain”. 
Bostick teaches at Paragraph 0024 that the image demand program 122 determines the subject to be “mountain” with desired composition factors “sepia tone” and “snowy” and at Paragraph 0025 that image demand program 122 determines the subject and composition factors of a search query based on the text of the search query…to determine basic objects of each query and attributes of the objects….an automobile class would cover objects named “car”, “van” or “truck” and at Paragraph 0026 that the image demand program 122 stores the popularity of each subject and classes of subjects in subject data 126…each subject in subject data 126 includes a class the subject is categorized under…subject data 126 includes entries for various classes of subjects with determined subjects in search queries categorized within the various classes).  

Sako teaches at FIG. 6 and Paragraph 0046 and Paragraph 0073-0075 that the overhead view image DB 17 may also store a plurality of overhead view images that have been captured at the same place. 
Sako’s overhead view images (captured images) as the overlay images when applied to Kim’s overlay images 300 of FIG. 6, allows Kim to have used the captured images stored in the database to have overlaid on the real image. One of the ordinary skill in the art would have been motivated to have stored the captured images of the object as the overlay images. 
Kim in view of Sako implicitly teaches the claim limitation:  
obtain a live view image using the camera (e.g., Kim teaches at FIG. 6 and Paragraph 0090 displaying a reality image as the live view image);  
determine a first category to which at least one object included in the live view image belongs (Kim teaches at Paragraph 0091 that the controller 180 may identify which type the reality image is related to among object types such as a person, a building and an object. The controller 180 may determine the number of objects, an importance value of objects in the classification of the corresponding reality image. Kim teaches at Paragraph 0029 determining an importance value for each objects in the reality image); 
Select, among the plurality of captured images, at least one captured image corresponding to the first category (
Kim taches at Paragraph 0034 that virtual information may include image information which is related to a person, a building, an animal, an object or a map and at Paragraph 0037 that the display range of the virtual information mapped on each of the objects in the reality image can be differently displayed according to an importance value or a priority for each of the objects in the reality image and at Paragraph 0067 that image filed may be set to have a high importance value. 
Kim teaches at Paragraph 0093 and Paragraph 0113 that when it is determined that the processing method corresponds to the processing method by the same level and the display range of the virtual information for the reality image corresponds to a low importance value, the virtual information belonging to a category having the low importance value may be displayed for each of the objects in the reality image and at Paragraph 0100 that the virtual information includes only information having a high importance value and excludes information having low and medium importance values. Kim teaches at FIG. 6 and Paragraph 0113-0114 that in the case of an object closest to the electronic device such as a “Jane” object, virtual information having high, medium and low importance values corresponding to the object is displayed….in a case of an object far from the electronic device, the virtual information having only a high importance value corresponding to the object is displayed); 
determine at least one image of which the preference is relatively high among the selected captured image (Kim teaches at Paragraph 0072 that an importance value of virtual information may be discriminately applied and displayed according ot the importance value of the objects. 
Kim teaches at Paragraph 0093 and Paragraph 0113 that when it is determined that the processing method corresponds to the processing method by the same level and the display range of the virtual information for the reality image corresponds to a low importance value, the virtual information belonging to a category having the low importance value may be displayed for each of the objects in the reality image and at Paragraph 0100 that the virtual information includes only information having a high importance value and excludes information having low and medium importance values. Kim teaches at FIG. 6 and Paragraph 0113-0114 that in the case of an object closest to the electronic device such as a “Jane” object, virtual information having high, medium and low importance values corresponding to the object is displayed….in a case of an object far from the electronic device, the virtual information having only a high importance value corresponding to the object is displayed); 
display additional information of an augmented reality service based on the determined at least one image and the live view image on the display (Kim teaches at FIG. 6 and Paragraph 0113-0114 that in the case of an object closest to the electronic device such as a “Jane” object, virtual information having high, medium and low importance values corresponding to the object is displayed….in a case of an object far from the electronic device, the virtual information having only a high importance value corresponding to the object is displayed). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Sako’s teaching of the captured overhead view images as the overlay image into the Kim’s augmented reality system for superimposing the overlay images on the live view image to have recognized that Sako’s overhead view images (captured images) as the overlay images when applied to Kim’s overlay images 300 of FIG. 6, allows Kim to have used the captured images stored in the database to have overlaid on the real image. One of the ordinary skill in the art would have been motivated to have stored the captured images of the object as the overlay images.  


Yim teaches at Paragraph 0102 that the overlay image providing server 101 generates a query retrieval strategy according to the query condition to perform the seeking in the database. For example, if the query condition includes a keyword “apple” and a category “PHOTO”, the overlay image providing server 101 seeks for the related information of the overlay image whose retrieval key word information includes “apple” and whose category is “PHOTO” in the related information of the overlay image in the database to server as the related information of the overlay image meeting the query condition. 
Yim’s teaching of photo images as the overlay images, when applied to Nakamura’s object related images, allow the one of ordinary skill in the art to have modified Nakamura’s object related images (thumbnails) as being the captured images. One of the ordinary skill in the art would have been motivated to have stored the objects related images in the database. 
Nakamura in view of Yim explicitly teaches the claim limitation:  
obtain a live view image using the camera (e.g., Nakamura teaches at Paragraph 0040 and FIG. 1 and FIG. 6 a live view image---the real image 210 obtained by capturing real space);  
Nakamura teaches at Paragraph 0108-0110 that the digital camera 1 may preferentially guide a user to an object with which classification information “building” is associated that has been searched for based on a search key indicated by the user…..when a user has captured an image of a particular object, the digital camera 1 may guide the user in a direction in which another object associated with the same classification information as that of the other object is present); 
Select, among the plurality of captured images, at least one captured image corresponding to the first category (
Nakamura does not explicitly teaches that the thumbnail images as the overlay images on the real live image are the captured images. However, Yim explicitly teaches at Paragraph 0102 the overlay images are the captured images. 
Yim’s teaching of photo images as the overlay images, when applied to Nakamura’s object related images, allow the one of ordinary skill in the art to have modified Nakamura’s object related images (thumbnails) as being the captured images. One of the ordinary skill in the art would have been motivated to have stored the objects related images in the database. 
Nakamura teaches at Paragraph 0078-0079 that the display control unit 20 may guide a user by superimposing and display a thumbnail indicative of a particular object in which the particular object is present on the screen on which a captured image obtained by capturing real space….guidance images are superimposed and displayed on the real image. 
Nakamura teaches at Paragraph 0081-0084 that the thumbnail S1 is “A gate”, the thumbnail S2 represents “B building”, the thumbnail S3 represents “C hotel” and the thumbnail S4 represents “D tower”. 
Nakamura teaches at Paragraph 0109 that the digital camera 1 may also preferentially guide the user to an object that matches the user’s preference by collecting statistics of the user’s operation history and at Paragraph 0111 that a guidance image for guiding the user to a famous spot more noticeable than the other guidance images by changing the color of the guidance image or flashing the guidance image); 
determine preference information indicating a preference of a user for the selected at least one captured image based on at least one object included in the selected at least one captured image (Nakamura teaches at Paragraph 0109 that the digital camera 1 may also preferentially guide the user to an object that matches the user’s preference by collecting statistics of the user’s operation history and at Paragraph 0111 that a guidance image for guiding the user to a famous spot more noticeable than the other guidance images by changing the color of the guidance image or flashing the guidance image); 
determine at least one image of which the preference is relatively high among the selected captured image (Nakamura teaches at Paragraph 0109 that the digital camera 1 may also preferentially guide the user to an object that matches the user’s preference by collecting statistics of the user’s operation history and at Paragraph 0111 that a guidance image for guiding the user to a famous spot more noticeable than the other guidance images by changing the color of the guidance image or flashing the guidance image); 
display additional information of an augmented reality service based on the determined at least one image and the live view image on the display (Nakamura teaches at Paragraph 0109 that the digital camera 1 may also preferentially guide the user to an object that matches the user’s preference by collecting statistics of the user’s operation history and at Paragraph 0111 that a guidance image for guiding the user to a famous spot more noticeable than the other guidance images by changing the color of the guidance image or flashing the guidance image and teaches at FIG. 6 and Paragraph 0090 the display control unit 20 may increase a display proportion of the thumbnail S1 more than that of the thumbnail S2). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Yim’s teaching of the captured photo images as the overlay image into the Nakamura’s augmented reality system for superimposing the overlay images on the live view image to have recognized that Yim teaches at Paragraph 0102 that the overlay image providing server 101 generates a query retrieval strategy according to the query condition to perform the seeking in the database. For example, if the query condition includes a keyword “apple” and a category “PHOTO”, the overlay image providing server 101 seeks for the related information of the overlay image whose retrieval key word information includes “apple” and whose category is “PHOTO” in the related information of the overlay image in the database to server as the related information of the overlay image meeting the query condition. 
Yim’s teaching of photo images as the overlay images, when applied to Nakamura’s object related images, allow the one of ordinary skill in the art to have modified Nakamura’s object related images (thumbnails) as being the captured images. One of the ordinary skill in the art would have been motivated to have stored the objects related images in the database. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the features of the AR devices of Nakamura in view of Yim and the features of the AR device of Bostick to have classified many different objects in the live view and to have selected the captured images in the database to have presented in the live view image with the AR information in relation to the identified objects in the live view image that are preferred by the user. One of the ordinary skill in the art would have been motivated to 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the memory stores each captured image and category information corresponding to a category to which an object included in each captured image in a manner of associating each captured image with the category information, wherein the preference information is preference information for the category information, wherein the processor is configured to: select, among the plurality of captured images, at least one captured image corresponding to the first category based on the category information; and determine the at least one image belonging to a category of which the preference is relatively high among the selected at least one captured image based on the preference information. 
Bostick further teaches the claim limitation that the memory stores each captured image and category information corresponding to a category to which an object included in each captured image in a manner of associating each captured image with the category information, wherein the preference information is preference information for the category information, wherein the processor is configured to: select, among the plurality of captured images, at least one captured image corresponding to the first category based on the category information; and determine the at least one image belonging to a category of which the preference is relatively high among the selected at least one captured image based on the preference information (e.g., Bostick teaches at Paragraph 0033 that profile data 128 includes previous subjects captured by the user, preferred subjects of the user, a rating of the user and at Paragraph 0050 that profile data 128 can be stored on such portable computer-readable storage media and can be downloaded onto persistent storage 508. 
Bostick teaches at Paragraph 0033 and Paragraph 0042 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user (5 star rating or 4 star rating of the previously catpured subjects correspond to the user’s high preference). 
Bostick teaches at Paragraph 0043-0044 that image demand program 122 determines a popularity or demand for the subjects in the list…determines a popularity of the subjects that correspond with information in a profile of a user…image demand program 122 determines desired composition factors…The notification includes the popularity of the subjects and desired compositions associated with the subjects. User program 112 may rank or sort the list by popularity, subjects, subject types, composition factors or information indicated by the profile of the user. 
Bostick teaches at Paragraph 0033 that profile data 128 includes…previous subjects captured by the user, interests or preferred subjects of the user, a rating of the user and at Paragraph 0043-0044 that a profile in profile data 128 includes previously captured subjects by a user and interests or preferred subjects of the user associated with the profile…the image demand program 122 determines which subjects in subject data 126 are both a) near a location indicated in a travel plane of the user and b) are preferred subjects of the user).


Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. US-PGPUB No. 2017/0094160 (hereinafter Bostick) in view of Nakamura et al. US-PGPUB  
Kim US-PGPUB No. 2014/0362111 (hereinafter Kim) and Sako et al. US-PGPUB No. 2013/0222612 (hereinafter Sako); 
Lee et al. US-PGPUB No. 2011/0319130 (hereinafter Lee); Raman et al. US-PGPUB No. 2014/0058825 (hereinafter Raman) and Woo et al. US-PGPUB No. 2012/0327119 (hereinafter Woo). 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that a communication module set to communicate with a server, wherein the processor is configured to: transmit the live view image to the server through the communication module; and receive category information about a category to which the at least one object included in the live view image belong from the server. 
Lee/Raman at least suggests the claim limitation that a communication module set to communicate with a server, wherein the processor is configured to: transmit the live view image to the server through the communication module; and receive category information about a category to which the at least one object included in the live view image belong from the server (Lee teaches at Paragraph 0055 that the image frames processed by the camera module 121 can be transmitted via the wireless communication unit 110 to an external device and at Paragraph 0115 that the controller 180 can access an object information database stored in an external device….the object information database of the external device can store object information and location information for each of a number of objects; and at Paragraph 0116 that the controller 180 can search the object information database stored in the external device for information corresponding to one or more objects that match the location and direction information of the camera module 121 and the results of the shape recognition operation….the object information can include …image information….the name of the building and at Paragraph 0117 that object information can be obtained from the object information database stored in the external device using the location and direction information of the camera module 121 and the results of the shape recognition operation. 
Raman teaches at Paragraph 0066 that the process block 760 may include identifying categories with offers in locations within reality view and at Paragraph 0070 that exchange server 225 may receive location data 630 and may determine a superset of applicable offers and at Paragraph 0071 that exchange server 225 may identify offers in the relevant grid tiles identified by grid manager 510).  
Woo teaches the claim limitation that a communication module set to communicate with a server, wherein the processor is configured to: transmit the live view image to the server through the communication module; and receive category information about a category to which the object included in the live view image belong from the server (Woo teaches at Paragraph 0059 that the user content may include not only data obtained from the sensors, but also visual data about an object such as data about an image from the camera and at Paragraph 0090 comparing the photographed physical object with a database with respect to the object….it is possible to reduce the number of objects to be compared in the data using the user content and at Paragraph 0050 that the server 250 adaptively predicts a data type and a presentation format preferred by a user from the content provided from the user profile. 
Woo teaches at Paragraph 0042 transmitting user context data to the server and at FIG. 5 that the user context includes object such as book#33 or cabinet and at Paragraph 0059 that these types of data are classified according to 5W1H description in order to describe the user context and at Paragraph 0083 that the similarity-based context evaluation unit 813 evaluates the content item preference based on the degree of similarity….evaluates content items stored in a content database 814 by comparing the content items with each other and at Paragraph 0085 in order to select a content item (image#2) (a category) according to a user preference, the personalized content generator performs content item filtering based on similarity between the preference and an extracted content item…outputs a personalized content item to the mobile communication device and at FIG. 12 and Paragraph 0093 that content items are customized to a specific book. Woo teaches at Paragraph 0087 that each of available content items in the current context may also be expressed by a vector composed of a feature of the preference and a weight value corresponding to the feature….a relative degree of importance may be allocated to the content items according to fields of the content items. Herein, the field is defined by a set of type and function to express each feature composed of a data type and a presentation format). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have implemented the augmented reality system in a client-server architecture such that the category/content/AR information can be obtained from a server having associated with the preference database and the content/AR database when the user content and/or the object information is received from the client device. One of the ordinary skill in the art would have been motivated to have provided the server with the preference database and the content item database so that the server is capable of transmitting the category/content-data-
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the category information about the category to which the at least one object included in the live view image belongs is determined based on a result of comparison, by the server between the at least one object included in the live view image and an object stored in a database of the server.
Woo teaches the claim limitation that the category information about the category to which the at least one object included in the live view image belongs is determined based on a result of comparison, by the server between the at least one object included in the live view image and an object stored in a database of the server (Woo teaches at Paragraph 0059 that the user content may include not only data obtained from the sensors, but also visual data about an object such as data about an image from the camera and at Paragraph 0090 comparing the photographed physical object with a database with respect to the object….it is possible to reduce the number of objects to be compared in the data using the user content and at Paragraph 0050 that the server 250 adaptively predicts a data type and a presentation format preferred by a user from the content provided from the user profile. 
Woo teaches at Paragraph 0042 transmitting user context data to the server and at FIG. 5 that the user context includes object such as book#33 or cabinet and at Paragraph 0059 that these types of data are classified according to 5W1H description in order to describe the user context and at Paragraph 0083 that the similarity-based context evaluation unit 813 evaluates the content item preference based on the degree of similarity….evaluates content items stored in a content database 814 by comparing the content items with each other and at Paragraph 0085 in order to select a content item (image#2) (a category) according to a user preference, the personalized content generator performs content item filtering based on similarity between the preference and an extracted content item…outputs a personalized content item to the mobile communication device and at FIG. 12 and Paragraph 0093 that content items are customized to a specific book. Woo teaches at Paragraph 0087 that each of available content items in the current context may also be expressed by a vector composed of a feature of the preference and a weight value corresponding to the feature….a relative degree of importance may be allocated to the content items according to fields of the content items. Herein, the field is defined by a set of type and function to express each feature composed of a data type and a presentation format). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have implemented the augmented reality system in a client-server architecture such that the category/content/AR information can be obtained from a server having associated with the preference database and the content/AR database when the user content and/or the object information is received from the client device. One of the ordinary skill in the art would have been motivated to have provided the server with the preference database and the content item database so that the server is capable of transmitting the category/content-data-type/AR information-data type to the client for the AR information to be overlaid on the physical object for display on the client display. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the processor is configured to: identify category information about categories to which objects included in the at least one captured image belongs; and 
Woo teaches the claim limitation that the processor is configured to: identify category information about categories to which objects included in the at least one captured image belongs; and determine preference information for the category information about the categories to which the objects included in the plurality of captured images belong using a frequency of appearances of the category information about the categories to which the objects included in the plurality of captured images belong (Woo teaches at Paragraph 0035 that the augmented reality system continuously accumulates user feedback data (logging data, such as playing time) with respect to the content item provided according to context and at Paragraph 0044 that the user profile manager 121 may include an implicit profile generator for generating an implicit profile of the user based on the logging data of the user and at Paragraph 0060 when a user plays a certain content item for a long time or repeatedly plays the certain item through the mobile communication device 210, it can be evaluated that a user preference as to the corresponding content item is high. 
Woo teaches at Paragraph 0071 that the profile manager accumulates and updates the user profile data using feedback data by the explicit user behavior….relating to a user preference as to a certain content item by setting different feedback values for the user behavior…..The user profile manager accumulates and updates the user profile data with respect to the user behavior based on a period of time for playing a certain content item (a frequency of appearances of the content-data-type/category information). When a content item is played for a long period of time, is can be determined that a user preference with respect to the content item is high.  
Wood teaches at Paragraph 0059 that the user content may include not only data obtained from the sensors, but also visual data about an object such as data about an image from the camera and at Paragraph 0090 comparing the photographed physical object with a database with respect to the object….it is possible to reduce the number of objects to be compared in the data using the user content and at Paragraph 0050 that the server 250 adaptively predicts a data type and a presentation format preferred by a user from the content provided from the user profile. 
Woo teaches at Paragraph 0042 transmitting user context data to the server and at FIG. 5 that the user context includes object such as book#33 or cabinet and at Paragraph 0059 that these types of data are classified according to 5W1H description in order to describe the user context and at Paragraph 0083 that the similarity-based context evaluation unit 813 evaluates the content item preference based on the degree of similarity….evaluates content items stored in a content database 814 by comparing the content items with each other and at Paragraph 0085 in order to select a content item (image#2) (a category) according to a user preference, the personalized content generator performs content item filtering based on similarity between the preference and an extracted content item…outputs a personalized content item to the mobile communication device and at FIG. 12 and Paragraph 0093 that content items are customized to a specific book. Woo teaches at Paragraph 0087 that each of available content items in the current context may also be expressed by a vector composed of a feature of the preference and a weight value corresponding to the feature….a relative degree of importance may be allocated to the content items according to fields of the content items. Herein, the field is defined by a set of type and function to express each feature composed of a data type and a presentation format). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have implemented the augmented reality system in a client-server architecture such that the category/content/AR information can be obtained from a server having associated with the preference database and the content/AR database when the user content and/or the object information is received from the client device. One of the ordinary skill in the art would have been motivated to have provided the server with the preference database and the content item database so that the server is capable of transmitting the category/content-data-type/AR information-data type to the client for the AR information to be overlaid on the physical object for display on the client display. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the processor is configured to determine the preference information for the category information about the categories to which the objects included in the plurality of captured images belong by applying a weight value on a frequency of appearances of at least one category based on at least one of history information about creation, sharing, or editing of each captured image, or environment information corresponding to a time of creation of each captured image.
Woo teaches the claim limitation that the processor is configured to determine the preference information for the category information about the categories to which the objects included in the plurality of captured images belong by applying a weight value on a frequency of appearances of at least one category based on at least one of history information about Woo teaches at Paragraph 0035 that the augmented reality system continuously accumulates user feedback data (logging data, such as playing time) with respect to the content item provided according to context and at Paragraph 0044 that the user profile manager 121 may include an implicit profile generator for generating an implicit profile of the user based on the logging data of the user and at Paragraph 0060 when a user plays a certain content item for a long time or repeatedly plays the certain item through the mobile communication device 210, it can be evaluated that a user preference as to the corresponding content item is high. 
Woo teaches at Paragraph 0071 that the profile manager accumulates and updates the user profile data using feedback data by the explicit user behavior….relating to a user preference as to a certain content item by setting different feedback values for the user behavior…..The user profile manager accumulates and updates the user profile data with respect to the user behavior based on a period of time for playing a certain content item (a frequency of appearances of the content-data-type/category information). When a content item is played for a long period of time, is can be determined that a user preference with respect to the content item is high.  
Wood teaches at Paragraph 0059 that the user content may include not only data obtained from the sensors, but also visual data about an object such as data about an image from the camera and at Paragraph 0090 comparing the photographed physical object with a database with respect to the object….it is possible to reduce the number of objects to be compared in the data using the user content and at Paragraph 0050 that the server 250 adaptively predicts a data type and a presentation format preferred by a user from the content provided from the user profile. 
Woo teaches at Paragraph 0042 transmitting user context data to the server and at FIG. 5 that the user context includes object such as book#33 or cabinet and at Paragraph 0059 that these types of data are classified according to 5W1H description in order to describe the user context and at Paragraph 0083 that the similarity-based context evaluation unit 813 evaluates the content item preference based on the degree of similarity….evaluates content items stored in a content database 814 by comparing the content items with each other and at Paragraph 0085 in order to select a content item (image#2) (a category) according to a user preference, the personalized content generator performs content item filtering based on similarity between the preference and an extracted content item…outputs a personalized content item to the mobile communication device and at FIG. 12 and Paragraph 0093 that content items are customized to a specific book. Woo teaches at Paragraph 0087 that each of available content items in the current context may also be expressed by a vector composed of a feature of the preference and a weight value corresponding to the feature….a relative degree of importance may be allocated to the content items according to fields of the content items. Herein, the field is defined by a set of type and function to express each feature composed of a data type and a presentation format). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have implemented the augmented reality system in a client-server architecture such that the category/content/AR information can be obtained from a server having associated with the preference database and the content/AR database when the user content and/or the object information is received from the client device. One of the ordinary skill in the art would have been motivated to have provided the server with the preference database and the 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the environment information includes at least one of time information, date information, current location information, and weather information.
Woo teaches the claim limitation that the environment information includes at least one of time information, date information, current location information, and weather information (Woo teaches at FIG. 5 the context data includes time information, location information. 
Woo teaches at Paragraph 0071 that the profile manager accumulates and updates the user profile data using feedback data by the explicit user behavior….relating to a user preference as to a certain content item by setting different feedback values for the user behavior…..The user profile manager accumulates and updates the user profile data with respect to the user behavior based on a period of time for playing a certain content item (a frequency of appearances of the content-data-type/category information). When a content item is played for a long period of time, is can be determined that a user preference with respect to the content item is high.  
Woo teaches at Paragraph 0059 that the user content may include not only data obtained from the sensors, but also visual data about an object such as data about an image from the camera and at Paragraph 0090 comparing the photographed physical object with a database with respect to the object….it is possible to reduce the number of objects to be compared in the data using the user content and at Paragraph 0050 that the server 250 adaptively predicts a data type and a presentation format preferred by a user from the content provided from the user profile. 
Woo teaches at Paragraph 0042 transmitting user context data to the server and at FIG. 5 that the user context includes object such as book#33 or cabinet and at Paragraph 0059 that these types of data are classified according to 5W1H description in order to describe the user context and at Paragraph 0083 that the similarity-based context evaluation unit 813 evaluates the content item preference based on the degree of similarity….evaluates content items stored in a content database 814 by comparing the content items with each other and at Paragraph 0085 in order to select a content item (image#2) (a category) according to a user preference, the personalized content generator performs content item filtering based on similarity between the preference and an extracted content item…outputs a personalized content item to the mobile communication device and at FIG. 12 and Paragraph 0093 that content items are customized to a specific book. Woo teaches at Paragraph 0087 that each of available content items in the current context may also be expressed by a vector composed of a feature of the preference and a weight value corresponding to the feature….a relative degree of importance may be allocated to the content items according to fields of the content items. Herein, the field is defined by a set of type and function to express each feature composed of a data type and a presentation format). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have implemented the augmented reality system in a client-server architecture such that the category/content/AR information can be obtained from a server having associated with the preference database and the content/AR database when the user content and/or the object information is received from the client device. One of the ordinary skill in the art would have been motivated to have provided the server with the preference database and the . 

Claims 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. US-PGPUB No. 2017/0094160 (hereinafter Bostick) in view of Nakamura et al. US-PGPUB No. 2013/0229535 (hereinafter Nakamura); Yim US-PGPUB No. 2013/0329060 (hereinafter Yim); 
Kim US-PGPUB No. 2014/0362111 (hereinafter Kim) and Sako et al. US-PGPUB No. 2013/0222612 (hereinafter Sako); 
Lee et al. US-PGPUB No. 2011/0319130 (hereinafter Lee); Raman et al. US-PGPUB No. 2014/0058825 (hereinafter Raman); Woo et al. US-PGPUB No. 2012/0327119 (hereinafter Woo) and Newell et al. US-PGPUB No. 2016/0330522 (hereinafter Newell). 

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the history information includes at least one of search history information of each captured image, shared history information of each captured image, tag information of each captured image, and app information about an app created each captured image. 
Newell further teaches the claim limitation that the history information includes at least one of search history information of each captured image, shared history information of each captured image, tag information of each captured image, and app information about an app Newell teaches at FIGS. 8-10 determining at least one image 804/904/1002 having a shared history….or created using a screen capture function as the additional information and at Paragraph 0266 that a small image may be used for currently non-talking community members 704 while speaking community members 704 may transition to an enlarged image while they are talking). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have acquired image objects in relation to the category of the object in the live image. One of the ordinary skill in the art would have been motivated to have provided additional images in the user’s physical environment to have indicated the categories of the objects in the physical environment. 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the processor is configured to: identify at least one second category excluding the first category to which the at least one object included in the live view image belongs among a plurality of different categories of the at least one object included in the at least one captured image based on category information of the at least one captured image; and determine the at least one image of which the preference is relatively high among the at least one second category as the additional information based on the preference information.
Lee further suggests the claim limitation that the processor is configured to: identify at least one second category excluding the first category to which the at least one object included in the live view image belongs among a plurality of different categories of the at least one object included in the at least one captured image based on category information of the at least one captured image (Lee teaches at Paragraph 0169 that when the preference levels of the first object information 1210, the second object information 1220 and the third object information 1230 are such that the first object information 1210 has the highest user preference level….the controller 180 can display….the first object information 1210 over the second object information 1220….and the third object information 1230 is partially exposed under the first object information 1210); and determine the at least one image of which the preference is relatively high among the at least one second category as the additional information based on the preference information (Lee teaches at Paragraph 0160 that the related information 1035 can include…information regarding the category of business of the object corresponding to the first object information 1020. 
Lee teaches at Paragraph 0120 that the controller 180 determines that the user preference level is high, the controller 180 can display the object information using a display form that is more distinguishable than the default display form and at Paragraph 0148 that the controller 180 can display the object information determined from the search using different display forms according to user preference level and at Paragraph 0169 that when the preference levels of the first object information 1210, the second object information 1220 and the third object information 1230 are such that the first object information 1210 has the highest user preference level….the controller 180 can display….the first object information 1210 over the second object information 1220….and the third object information 1230 is partially exposed under the first object information 1210).
Newell teaches the claim limitation that the processor is configured to: identify at least one second category excluding the first category to which the at least one object included in the live view image belongs among the plurality of different categories of the at least one object included in the at least one captured image based on category information of the at least one Newell teaches at FIG. 11 and Paragraph 0276 that the virtual environment created by embodiments of the video community system 100 emulate the physical environment 1100 where a physical DVD collection might otherwise be displayed by the owner 1102. 
Newell teaches at Paragraph 0445 that the user must select the virtual object 1802 such that the supplemental information such as the optional graphic region 1902 is presented to the owner 1102. Newell teaches at FIGS. 18-19 identifying at least one second category/identifier/name excluding a first category/identifier to which the object included in the live view image belongs among categories/identifiers included in the at least one captured image based on category information of the least one captured image. 
Newell teaches at FIG. 7 identifying at least one second category 804 excluding a first category 904 to which the object 456 included in the live view image/video belongs among categories of an object included in the at least one captured image based on category information of the at least one captured image and at Paragraph 0422 that the descriptive identifier 1908c indicating “acquire the object”” has an adjacent virtual button 1910c….intuitively informs the viewer that a physical object corresponding to the selected virtual object 1802 may be obtained from another source. 
Newell teaches at Paragraph 0489 that a keyword comparison between owner’s preferences and keywords associated with the virtual object 1802 can be performed by the video community system 100 to determine if that particular virtual object 1802 may be placed into the owner’s virtual environment 1400); and determine the at least one image of which the preference is relatively high among the at least one second category as the additional information based on the preference information (Newell teaches at FIGS. 18-19 determining the at least one 
Newell teaches at Paragraph 0422 that the descriptive identifier 1908c indicating “acquire the object”” has an adjacent virtual button 1910c….intuitively informs the viewer that a physical object corresponding to the selected virtual object 1802 may be obtained from another source. 
Newell teaches at Paragraph 0490 that the owner’s preference may correspond to a dislike or a preference that certain virtual objects 1802 are not be left in the owner’s virtual environment 1400 and at Paragraph 0432 that once visiting guest 1402 has been recognized as being an expert in the community, that particular visiting guest’s persuasion video associated with the virtual object 1802 may be given a preference and/or a higher priority for becoming available to the owner 1102 and at FIG. 18 and Paragraph 0448 that in response to the selection, the video community system 100 access an associated virtual object 1802 associated with the selected object or process, which is then placed into the owner’s virtual environment 1400 at a suitable location). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have acquired image objects in relation to the category of the object in the live image. One of the ordinary skill in the art would have been motivated to have provided additional images in the user’s physical environment to have indicated the categories of the objects in the physical environment. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the processor is configured to: when the at least one captured 
Raman at least suggests the claim limitation that the processor is configured to: when the at least one captured image includes a plurality of images, and preferences of the plurality of images are the same (Raman teaches at Paragraph 0012 that a user device 100 may employ an augmented reality system so that an image 110 of the ground-truth 10 is viewed on user device 100 and Raman teaches at Paragraph 0041 that AR interface 450 ma identify screen locations on user device 100 that correspond to offers identified by offer selection module 440. When requested by a user, AR interface may present offer icons for the identified offers on the screen locations overlaying image 110), identify environment information at a time of capturing each of the plurality of images and environment information at a current time of obtaining the live view image, respectively; and determine the at least one image among the plurality of images based on a relative similarity between the environment information at the time of capturing and the environment information at the current time (Raman teaches at Paragraph 0039 that offer selection module 440 may select based on user preferences identified by user profile module 410 and availability within offer cache 430, particular offer categories to present to a user….offer selection module 440 may select a manageable number of offers that may be presented at a given time and at Paragraph 0047 that the default offer selector 520 may apply criteria such as time of day, day of week, offer selection history and/or other contexts to rank offers within the proximity offer set. 
Raman teaches at Paragraph 0022 that fee information and time-based information may influence a user’s propensity to accept an offer and at Paragraph 0023 that the advertisements in offer repository 230 may include category information, location information, incentive fees, applicable time periods, key words, and/or other metadata to enable exchange server 225 to identify relevant advertisements).  
Newell teaches the claim limitation that the processor is configured to: when the at least one captured image includes a plurality of images, and preferences of the plurality of images are the same (Newell teaches at FIGS. 8-9 and Paragraph 0267 that the preferences of the plurality of video images 804/904 are the same and when the currently illustrated community member is finished talking, their image may be faded and replaced with a video image of a next speaking community member. 
Newell teaches at Paragraph 0469 that identification of particular virtual objects 1802 that may be presented or prohibited from presentation may be based on one or more characteristics of the owner 1102 and/or on preferences of the owner 1102), identify environment information at a time of capturing each of the plurality of images and environment information at a current time of obtaining the live view image, respectively; and determine the at least one image among the plurality of images based on a relative similarity between the environment information at the time of capturing and the environment information at the current time (Newell teaches at FIGS. 8-9 and Paragraph 0267 that the preferences of the plurality of video images 804/904 are the same and when the currently illustrated community member is finished talking, their image may be faded and replaced with a video image of a next speaking community member. 
Newell teaches at FIGS. 8-9 that identifying the environment information at a time of capturing each of the video images 804/904 of a currently speaking community member and environment information at a current time of obtaining the live view image 458 and determining that the video image 904 based on a relative similarity between the environment information at the time of capturing the video image 904 and the environment information at the current time of capturing the environment 706). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have acquired image objects in relation to the category of the object in the live image. One of the ordinary skill in the art would have been motivated to have provided additional images in the user’s physical environment to have indicated the categories of the objects in the physical environment. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the processor is configured to, when there is an image captured at a close location within a specified distance from a current location of the electronic device among the plurality of images, determine at least one image at the close location within the specified distance as the additional information.
Raman at least suggests the claim limitation that the processor is configured to, when there is an image captured at a close location within a specified distance from a current location of the electronic device among the plurality of images, determine at least one image at the close location within the specified distance as the additional information (Raman teaches at Paragraph 0022 that exchange server 225 may identify a set of offers that are applicable to the proximity of user device 100 to an advertiser’s presence and may score individual offers based on contextual data…contextual data may include…time-based information).
Newell teaches the claim limitation that the processor is configured to, when there is an image captured at a close location within a specified distance from a current location of the electronic device among the plurality of images, determine at least one image at the close location within the specified distance as the additional information (Newell teaches at FIG. 9 and Paragraph 0267 that identifying the video image 904 captured at a close location within a specified distance from a current location of the electronic device among the plurality of images 804/904 of the speaking community member and determining at least one image 904 at the close location within the specified distance as the additional information). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have acquired image objects in relation to the category of the object in the live image. One of the ordinary skill in the art would have been motivated to have provided additional images in the user’s physical environment to have indicated the categories of the objects in the physical environment. 

Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the processor is configured to determine at least one image having a shared history, a search history, or a tagging history, or created using a screen capture function among a plurality of images as the additional information.
Newell teaches at FIGS. 8-10 determining at least one image 804/904/1002 having a shared history….or created using a screen capture function as the additional information and at Paragraph 0266 that a small image may be used for currently non-talking community members 704 while speaking community members 704 may transition to an enlarged image while they are talking). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have acquired image objects in relation to the category of the object in the live image. One of the ordinary skill in the art would have been motivated to have provided additional images in the user’s physical environment to have indicated the categories of the objects in the physical environment. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the processor is configured to: when the at least one captured image includes a plurality of images, and preferences of the plurality of images are the same, identify current time information and current date information among capturing date and capturing time information and environment information of the plurality of images; and determine at least one image relatively recently captured among the plurality of images as the additional information. 
Newell teaches the claim limitation that the processor is configured to: when the at least one captured image includes a plurality of images, and preferences of the plurality of images are the same (Newell teaches at FIGS. 8-9 and Paragraph 0267 that the preferences of the plurality of video images 804/904 are the same and when the currently illustrated community member is finished talking, their image may be faded and replaced with a video image of a next speaking community member. 
Newell teaches at Paragraph 0469 that identification of particular virtual objects 1802 that may be presented or prohibited from presentation may be based on one or more characteristics of the owner 1102 and/or on preferences of the owner 1102), identify current time information and current date information among capturing date and capturing time information and environment information of the plurality of images; and determine at least one image relatively recently captured among the plurality of images as the additional information (Newell teaches at FIGS. 8-9 and Paragraph 0267 that the preferences of the plurality of video images 804/904 are the same and when the currently illustrated community member is finished talking, their image may be faded and replaced with a video image of a next speaking community member. 
Newell teaches at FIGS. 8-9 that identifying the environment information at a time of capturing each of the video images 804/904 of a currently speaking community member and environment information at a current time of obtaining the live view image 706 and determining that the video image 904 based on a relative similarity between the environment information at the time of capturing the video image 904 and the environment information at the current time of capturing the environment 706). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have acquired image objects in relation to the category of the object in the live image. One of the ordinary skill in the art would have been motivated to have provided 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as the claim 2 except additional claim limitation that the processor is configured to: when the at least one captured image includes a plurality of images, and preferences of the plurality of images are the same, identify tones of the live view image and the plurality of images; and determine at least one image relatively similar in tone to the live view image among the plurality of images. 
Newell teaches the claim limitation that the processor is configured to: when the at least one captured image includes a plurality of images, and preferences of the plurality of images are the same (Newell teaches at FIGS. 8-9 and Paragraph 0267 that the preferences of the plurality of video images 804/904 are the same and when the currently illustrated community member is finished talking, their image may be faded and replaced with a video image of a next speaking community member. 
Newell teaches at Paragraph 0469 that identification of particular virtual objects 1802 that may be presented or prohibited from presentation may be based on one or more characteristics of the owner 1102 and/or on preferences of the owner 1102), identify tones of the live view image and the plurality of images; and determine at least one image relatively similar in tone to the live view image among the plurality of images (Newell teaches at FIG. 9 and Paragraph 0267 that the preferences of the plurality of video images 904 are the same and when the currently illustrated community member is finished talking, their image may be faded and replaced with a video image of a next speaking community member. 
Newell teaches at FIG. 9 that identifying the tone at a time of capturing each of the video images 904 of a currently speaking community member and tone at a current time of obtaining the live view image 706 and determining that the video image 904 based on a relative similarity between the tone at the time of capturing the video image 904 and the tone at the current time of capturing the environment 706). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have acquired image objects in relation to the category of the object in the live image. One of the ordinary skill in the art would have been motivated to have provided additional images in the user’s physical environment to have indicated the categories of the objects in the physical environment. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. US-PGPUB No. 2017/0094160 (hereinafter Bostick) in view of Nakamura et al. US-PGPUB No. 2013/0229535 (hereinafter Nakamura); Yim US-PGPUB No. 2013/0329060 (hereinafter Yim); 
Kim US-PGPUB No. 2014/0362111 (hereinafter Kim) and Sako et al. US-PGPUB No. 2013/0222612 (hereinafter Sako); 
Raman et al. US-PGPUB No. 2014/0058825 (hereinafter Raman).  
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the memory further stores a plurality of promotion information, wherein the processor is configured to: identify association between environment information of the plurality of captured images and category information of the plurality of captured images; identify the user's taste corresponding to the environment information and the category 
Raman further teaches the claim limitation that the memory further stores a plurality of promotion information, wherein the processor is configured to: identify association between environment information of the plurality of captured images and category information of the plurality of captured images (Raman teaches at Paragraph 0039 that offer selection module 440 may select based on user preferences identified by user profile module 410 and availability within offer cache 430, particular offer categories to present to a user….offer selection module 440 may select a manageable number of offers that may be presented at a given time and at Paragraph 0047 that the default offer selector 520 may apply criteria such as time of day, day of week, offer selection history and/or other contexts to rank offers within the proximity offer set. 
Raman teaches at Paragraph 0022 that fee information and time-based information may influence a user’s propensity to accept an offer and at Paragraph 0023 that the advertisements in offer repository 230 may include category information, location information, incentive fees, applicable time periods, key words, and/or other metadata to enable exchange server 225 to identify relevant advertisements. 
Raman teaches at FIG. 4, Paragraph 0017 and Paragraph 0035 that “user device 100 may be configured to solicit and store user preferences for advertising/offer categories” and offer repository 230 of Paragraph 0023 may include a database to store advertisements and associated metadata that may be used for providing offers…advertisements in offer repository 230 may include category information and location information….location information may include one or more relevant locations for the offer to enable icon presentation in an augmented reality display and grid manager 510 of Paragraph 0046-0047 that grid manager 510 may translate location information from user device 100 onto a particular grid tile…the default set of applicable offers may be selected without respect to user preferences); identify the user's taste corresponding to the environment information and the category information based on the identified association (Raman teaches at Paragraph 0036 that user profile module 410 may solicit user preferences of advertising categories and collect preference data based on user activity); determine promotion information corresponding to the user's taste among the plurality of promotion information based on environment information at a current time of obtaining the live view image; and display the live view image and the promotion information on the display (
Raman teaches at Paragraph 0039 that offer selection module 440 may select based on user preferences identified by user profile module 410 and availability within offer cache 430, particular offer categories to present to a user….offer selection module 440 may select a manageable number of offers that may be presented at a given time and at Paragraph 0047 that the default offer selector 520 may apply criteria such as time of day, day of week, offer selection history and/or other contexts to rank offers within the proximity offer set. 
Raman teaches at Paragraph 0013 that user device 100 ma select particular offer icons 130 to present based on user preferences….offer icons 130 may be differentiated to identify categories of potentially high interest to the user based on a user profile and at Paragraph 0036 that user profile module 410 may solicit user preferences of advertising categories and collect preference data based on user activity…user preferences may include a ranking of potential offer categories). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613